Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2022 was filed after the mailing date of the Notice of Allowance on May 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on April 12, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 3, 13, 16 and 17 have been acknowledged. Claims 2 and 18-19 were previously canceled.
Allowable Subject Matter
Claims 1, 3-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on August 11, 2022 has been considered by the examiner.

Examiner has completed the prior art search and discovered the closest prior art references: Ayush et al (U.S. Patent Application Publication 2021/0142539 A1), SANTESTEBAN et al (U.S. Patent Application Publication 2021/0118239 A1) and Ueda et al (U.S. Patent Application Publication 2020/0380594 A1).

Independent claims 1, 16 and 17 are directed a device/ a method for generating an virtual clothing wearing image based on deep-learning. 
Claim 1 requires a server  receives a user image and a clothing image; generates an image of a transformed virtual wearing clothing by transforming the received clothing image in accordance with a body of the user included in the received user image by the first deep-learning model, and generate the virtual wearing image by dressing the transformed virtual wearing clothing, generated by the first deep-learning model, on the body of the user of the received user image by the second deep-learning model. 
Claim 16 requires a terminal transmits the selected user image and the selected clothing image to a virtual clothing wearing server; the first deep-learning model of the server generates an image of a transformed virtual wearing clothing by transforming the clothing image in accordance with a body of the user included in the user image, and the second deep-learning model of the server generates the virtual wearing person image by dressing the transformed virtual wearing clothing, generated by the first deep-learning model, on the body of the user included in the user image.
Claim 17 requires obtaining a user image and a clothing image for virtual wearing; inputting the user image and the clothing image to a first deep-learning model; outputting, by the first deep-learning model, an image of a transformed virtual wearing clothing which is transformed in accordance with a body of the user included in the user image by the first deep-learning model; inputting the user image and the image of the transformed virtual wearing clothing to the second deep-learning model; and outputting, by the second deep-learning model, a virtual wearing person image by dressing the transformed virtual wearing clothing, outputted by the first deep-learning model, on the body of the user included in the user image.
In additional, each claim require wherein the first deep-learning model includes a first-1 deep-learning model and a first-2 deep-learning model, wherein the first-1 deep-learning model is configured to generate a first-1 transformation virtual wearing clothing image by performing Perspective Transformation to the received clothing image to match with a direction of the body of the user included in the received user image, wherein the first-2 deep-learning model is configured to generate an image of first-2 transformation virtual wearing clothing by transforming the first-1 transformation virtual wearing clothing, included in the image of the first-1 transformation virtual wearing clothing, to be matched with a shape of the body of the user included in the received user image. More specifically, each claim requires wherein the first-1 deep-learning model reflects a loss function in neural network learning such that properties including one or more of a design, a pattern, and a printing of the transformed virtual wearing clothing are not transformed but maintained, and obtains a result of similar properties of actual wearing clothing, and wherein, in a case that there is a component including hair and/or body of the user on a body part of a user image in which the transformed virtual wearing clothing is dressed on the user, the first-2 deep-learning model uses an occlusion process and dresses the transformed virtual wearing clothing on the body of the user of the image by excluding the component.

The prior art reference Ayush et al discloses systems/methods for generating a virtual try-on digital image utilizing a unified neural network framework (Abstract). As shown of FIG. 3 (“the virtual try-on digital image generation system”) of Ayush, the system includes a coarse regression neural network and fine regression neural network as a multi-stage coarse-to-fine process for generating the fine warped product digital image. More specifically, the system receives a model digital image and a product digital image; determines digital image priors “outline of a shape of a model and pose priors as locations of anchor points for joints or other portions of the model in the model digital image” for the model digital image (Paragraph [0056]); inputs the digital image priors and the product digital image into a coarse regression neural network to generate a coarse warped product digital image by analyzing the digital image priors and the product digital image (Paragraphs [0060]-[0064]); then inputs the coarse warped product digital image into a fine regression neural network to generate the fine warped product digital image (Paragraph [0065]). Paragraphs [0066]-[0071] of Ayush describe that the fine regression neural network generates a feature representations of the coarse warped product digital image; determines how much warping or transformation is still required to align with the digital image priors; combines and modifies the coarse transformation parameters with the fine transformation parameters to transform the product digital image and generate the fine warped product digital image that aligns with the shape and the pose of the model digital image.

The prior art reference SANTESTEBAN et al discloses a learning-based clothing animation method and system for highly efficient virtual try-on simulations (Abstract). More specifically, as shown in FIGS. 1A and 1B, the system receives a current body shape and input garment; the garment fit regression module applies global body-shape-dependent deformations to the input garment; the garment wrinkle regression module predicts dynamic wrinkle deformations as a function of body shape and time-varying pos; then the post-processing module includes a skinning module that combines the unposed fitted garment model with corresponding wrinkle deformations with a body pose θt for the current frame t to produce the deformed surface mesh (i.e., a fitted garment and body mesh) for producing cloth animations with realistic dynamic drape and wrinkles (Paragraphs [0047]-[0049]).

The prior art reference Ueda et al discloses technique of displaying a virtual image representing a state of wearing clothes as a try-on target by machine learning using three-dimensional data of a try-on person (Paragraph [0014]). As shown in FIG. 2 of Ueda, the photographing unit “20” can photograph the try-on person taking a pose and obtains the teacher try-on person image “40” of the try-on person taking the pose; the three-dimensional data acquisition unit “21” can obtain a plurality of the teacher try-on person images (Paragraphs [0045]-[0046]; FIG. 2 shows the superimposed image W of the teacher try-on person image 40 and a clothing image 42). More specifically, FIG. 7 of Ueda describes an example of a procedure of information processing performed by the information processing device. The information processing device receives the teacher try-on person image of the try-on person and the three-dimensional data of the try-on person; acquires the characteristic information; the learning model derives the body shape parameters and generates output data; generates the superimposed image W obtained by superimposing the clothing image that is shape-modified in accordance with the body shape parameter included in the output data on the compositing position indicated by the compositing position information included in the output data included in the teacher data  on the teacher try-on person image included in the teacher data, the characteristic information and output data; then displays the generated superimposed image W (Paragraphs [0170]-[0176]).

However, the prior art references listed in IDS and the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 16 and 17. Accordingly, Claims 1, 16 and 17 are allowed.

 Dependent claims 3-15 depend from independent claim 1, dependent claim 20
depends from independent claim 17. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616